In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00093-CR




                                 IN RE REGINALD D. REECE




                                Original Mandamus Proceeding




                         Before Morriss, C.J., Moseley and Carter,* JJ.
                           Memorandum Opinion by Justice Carter

__________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                      MEMORANDUM OPINION
       Reginald D. Reece has filed a petition for writ of mandamus in which he asks this Court to

order the District Clerk of Bowie County to transmit his writ of habeas corpus and related

documents to the Texas Court of Criminal Appeals.

       This Court has jurisdiction to issue a writ of mandamus against “a judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

This Court only has mandamus jurisdiction over the district clerk when the district clerk’s actions

interfere with this Court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a) (West 2004). We

do not have jurisdiction over the district clerk in the context of this petition because courts of

appeals have no original jurisdiction over petitions for habeas corpus relief in connection with

criminal proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015); TEX. GOV’T CODE

ANN. § 22.221. In the absence of jurisdiction, we must deny the petition.

       We deny the petition for writ of mandamus.



                                                     Jack Carter
                                                     Justice


Date Submitted:       June 3, 2015
Date Decided:         June 4, 2015


Do Not Publish




                                                2